PER CURIAM:
Carmel Curreri appeals the district court’s orders granting the Defendant’s motion for summary judgment and denying Curreri’s motion for reconsideration in his civil action. Curreri alleges the district court erred by granting summary judgment to the Defendant on Curreri’s claims to declare a deed of trust void and for compensatory damages, and on the Defendant’s counterclaim. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Curreri v. Ameriquest Mortgage Co., No. CA-03-227-JFM (D. Md. Dec. 11, 2003; Feb. 9, 2004; filed June 23, 2004 & entered June 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED